DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 32 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Specifically, claim 32 is drawn to a compound of formula VA (i.e. a free oxime compound), while claim 20 is drawn to a compound of formula V (i.e. an oxime ester compound).  In other words, the compound of claim 32 is a precursor of the compound of claim 20, not a further limiting embodiment.  Therefore, claim 32 does not further limit claim 20.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 20-35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2010/0188765 to Matsumoto et al. (Matsumoto).
Matsumoto discloses specific oxime ester compounds which have at least two oxime ester groups as substituents on the polyaromatic systems, including heterocycles, and their use as photoinitiators in photopolymerizable compositions.  See the abstract, and paragraph [0001].
In particular, interesting are compounds of the formula I, wherein M3 is for example a direct bond and M1 and M2 are no bond and R5 is an oxime ester group, and R''.2 is phenyl, optionally substituted, e.g. of the structure (Iy), which correspond to embodiments of the present invention the wherein Z2 is optionally substituted phenyl and Q3 is phenylene substituted by an oxime ester group.  See paragraph [0068], and Examples 1-4, 15, 16 of Tables 1 and 2.  Furthermore, Matsumoto exemplified other compounds of formula I wherein the optionally substituted phenyl group is replaced by furyl or thienyl groups, corresponding to embodiments of the present invention wherein Z2 is C4-C20 heteroaroyl and Q3 is phenylene substituted by an oxime ester group).  See Examples 5-13 or Table 2.
In the compound of formula 1, disclosed moieties for R2 [corresponding to R14 of the present invention] include phenyl, naphthyl, coumarinyl or heteroaryl, each of which may be optionally substituted.  See paragraph [0004].  However, in the exemplified compounds of formula 1, R2 is either alkyl or alkoxycarbonyl, not phenyl, naphthyl, coumarinyl or heteroaryl as in the compounds of the present invention.
, preferably 0.01 to 10% by weight, in particular 0.01 to 5% by weight of the photoinitiator.  See paragraph [0161].  The photosensitive composition may further comprises dispersants and surfactants for pigments which are used as resist formulations, in particular in color filter formulations.  See paragraph [0189].
It would have been obvious to one skilled in the requite art to select any one of phenyl, naphthyl, coumarinyl or heteroaryl as the R2 group of structure (Iy) or of the formulae at the top of Tables 1 and 2 of Masumoto, thereby arriving at the compounds of Formula (V) the present invention wherein Z2 is C7-C20 aroyl or C4-C20 heteroaroyl and Q3 is phenylene substituted by an oxime ester group, because it is taught that each one of phenyl, naphthyl, coumarinyl and heteroaryl are art-recognized equivalents for alkyl and alkoxycarbonyl as the R2 group in the compounds of formula (I) having two oxime ester groups as substituents on a polyaromatic systems, which particularly fill the need for highly reactive, easy to prepare and easy to handle photoinitiators.

Pertinent Prior Art
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	JP 2011-178776 discloses a new compound having high radiation sensitivity as a photopolymerization initiator, low sublimation nature and excellent solubility, and to provide a radiation-sensitive composition capable of forming a cured membrane having high surface hardness and transparency. The radiation-sensitive composition contains a polymerizable compound having a new carbazole compound and an ethylenically unsaturated double bond, the new carbazole compound having an oxime ester residue as a photopolymerization initiator and an acyl residue at a phenyl group 
	WO 2012/165537 discloses a colored composition making possible manufacture of color filters with excellent heat resistance as well as solvent resistance.  This colored composition contains (A) a colorant, (B) a binder resin, (C) a compound having two or more ethylenically unsaturated groups, and (D) a photopolyimerization initiator, and is characterized by containing, as the colorant (A), a basic colorant having an anion and having at least one electron-withdrawing group selected from the set consisting of cyano groups, halogenated hydrocarbon groups and halosulfonyl groups, and by containing, as the photopolymerization initiator (D), an intermolecular hydrogen abstraction-type photo-radical initiator.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McPherson whose telephone number is (571)272-1386.  The examiner can normally be reached on Monday-Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Huff can be reached on (571)272-1385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/JOHN A MCPHERSON/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        



JAM
2/23/21